DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement(s) (IDS) submitted on 4-9-2021 & 10-29-2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

3.	Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Kretschmann et al (US 9,513,192) teaches a drive over tread depth profile estimation system that comprises piezoelectric subject matter. The piezoelectric features of Kretschmann et al are utilized as sensors to measure and compare data points to determine tread depth. Kretschmann et al however does not anticipate nor render obvious a tread depth estimation system that comprises least one piezoelectric actuator mounted on the housing and electrically connected to at least one sensor to actuate the at least one sensor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20210155055 A1 Drive-Over Tire Tread Measurement System For Heavy-Duty Multi-Axle Vehicles
	WO 2020086698 A1 METHODS AND SYSTEMS USED TO MEASURE TIRE TREADS
	WO 2019232145 A1 DRIVE OVER, TIRE TREAD DEPTH MEASUREMENT DEVICE WITH WATER GUARD
	WO 2017187164 A1 TREAD DEPTH MEASUREMENT
	US 9779561 B1 Drive-through inspection system for a moving vehicle
	US 20170030806 A1 Tread depth measuring system for car tires, has processor that sends first control signal to actuate warning apparatus, when tread depth measure by tread measuring apparatus is less than preset critical depth
	US 20150330773 A1 DEVICE AND METHOD FOR MEASURING THE TREAD DEPTH OF A TIRE
	US 20150075271 A1 MODULAR TIRE TREAD ANALYZING STATION
WO 2013170999 A1 METHOD AND SYSTEM FOR THE AUTOMATIC OPTICAL INSPECTION OF THE TREAD PATTERN OF AT LEAST ONE WHEEL OF A VEHICLE
	WO 2010115390 A1 METHOD AND APPARATUS FOR DETERMINING THE TREAD DEPTH OF A VEHICLE TIRE

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174. The examiner can normally be reached Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE J ALLEN/Primary Examiner, Art Unit 2856